COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
JOSEPH VINCENT,                                                No. 08-16-00012-CV
                                                    §
                               Appellant,                        Appeal from the
                                                    §
V.                                                          County Court at Law No. 4
                                                    §
JUST RIGHT PROPERTY                                        of Williamson County, Texas
SOLUTIONS, LLC,                                     §
                                                               (TC# 15-1477-CC4)
                               Appellee.            §

                                       JUDGMENT

       The Court has considered this cause on the Appellee’s motion to dismiss the appeal as

moot, and concludes that the motion should be granted and the appeal should be dismissed as

moot, in accordance with the opinion of this Court. We therefore dismiss the appeal. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF AUGUST, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.